Steueb, J. (dissenting).
The issue on this motion is whether the arbitration clause in the contract is mutually binding. There can be no doubt that the meaning of the clause is to be determined from the agreement itself and is a question of law for the court. Special Term decided that the clause did not obligate both parties to arbitrate, and we agree.
Due to the contradictory language employed, the question is not without difficulty. The clause in its entirety reads:
" Any controversy arising under, or in relation to this contract, or any modification thereof, may be settled only by arbitration. Such arbitration shall be held in the City of New York, in accordance with the laws of the State of New York, and the rules then obtaining of the American Arbitration Association, as the Seller may determine. The parties consent to the jurisdiction of the Supreme Court of the State of New York, and that process, notice of motion, or other application to the Court or a Judge thereof, or any notice in connection with the arbitration proceeding, may be served within or without the State of New York by registered or certified mail or by personal service, provided a reasonable time for appearance is allowed.
" The arbitrators sitting in any controversy arising hereunder shall have no authority or power to modify or alter any express condition or provision of this contract, or to render an award *242which by its terms has the effect of modifying or altering any express condition or provision including, but not limited to, the terms and conditions limiting Buyer’s claims and Seller’s liability to Buyer. Buyer cannot demand or institute arbitration after twelve (12) months from the date of last invoice.
" In any arbitration between the .Seller and Buyer, the Seller at its election, may make all or any of its greige goods, vendors, dyers, printers, finishers, processors and carriers of any of the goods involved in the dispute as a party or parties to such arbitration. ’ ’
The words ‘‘ as the Seller may determine ’ ’ in the first paragraph are claimed to limit the words immediately preceding, namely, what Rules of the American Arbitration Association obtained at the time of controversy. While this would seem to be a senseless interpretation, as the rules then in effect would be a matter of record not subject to legitimate dispute, the only purpose of the phrase would be to allow the seller to insist on some other set of rules. So even under this interpretation there is inequality of obligation. Special Term did not accept this meaning and held, correctly we believe, that the words leave seller an option to decide whether or not any proceeding shall be by way of arbitration. An agreement which leaves the choice of the forum to one party is unenforceable (Hull Dye & Print Works v. Riegel Textile Corp., 37 A D 2d 946). Special Term’s conclusion is buttressed by the final paragraphs of the arbitration agreement. Undoubtedly the seller, and the seller only, has the right, if there is an arbitration, to bring in other parties. While this power may be inconsequential in the present controversy, it does show that the agreement as drawn by the seller does give it advantages denied to the buyer.
Capozzoli, J., concurs with Kupferman, J.; Lupiano, J., concurs in an opinion in which Capozzoli, J., also concurs; Steuer, J., dissents in an opinion in which Nunez, J. P., concurs.
Order, Supreme Court, New York County, entered on September 4, 1974, reversed, on the law, the motion granted, the action stayed and arbitration directed. Appellant shall recover of respondent $40 costs and disbursements of this appeal.